Exhibit 10.1
 
STANDBY EQUITY PURCHASE AGREEMENT


Standby Equity Purchase Agreement (this "Agreement"), dated as of October 4th ,
2013, by and among ACCELERA INNOVATIONS INC a Delaware corporation (the
“Company”) and Investor (the “Investor”).


     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Investor shall invest up to USD$100,000,000
(the “Commitment Amount”) to purchase the Company’s common stock, $.001 par
value per share (the "Common Stock”);  and


WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the “1933 Act”), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder.


NOW THEREFORE, the Company and the Investor hereby agree as follows:
 
1.           Definitions. As used in this Agreement, the following terms shall
have the following meanings specified or indicated, and such meanings shall be
equally applicable to the singular and plural forms of the defined terms.


“1933 ACT” shall mean the Securities Act of 1933, as it may be amended.


“1934 ACT” shall mean the Securities Exchange Act of 1934, as it may be amended.


“AFFILIATE” shall have the meaning specified in Section 5(e).


“AGREEMENT” shall mean this Standby Equity Purchase Agreement.


“BUY-IN” shall have the meaning specified in Section 6.


“BUY-IN ADJUSTMENT AMOUNT” shall have the meaning specified in Section 6.


“CLOSING” shall have the meaning specified in Section 2(h).


“CLOSING DATE” shall have the meaning specified in Section 2(h).


“CLOSING STATEMENT” shall have the meaning specified in Section 2 (h).


“COMMITMENT AMOUNT” shall mean USD$100,000,000.


“COMMITMENT FEE” shall have the meaning set forth in Section 12(b).


“COMMON STOCK” shall mean the Common Stock of the Company.


“COMPANY INDEMNITEES” shall have the meaning specified in Section 10(b).


 
1

--------------------------------------------------------------------------------

 
 
“CONTROL” or “CONTROLS” shall have the meaning specified in Section 5(e).


“COVERING SHARES” shall have the meaning specified in Section 6.


“DRAW DOWN AMOUNT” shall mean up to a maximum of that number of Shares
registered as the Commitment Fee on a rolling basis from time to time.


“DRAW DOWN NOTICE” shall mean a written notice sent to the Investor by the
Company stating the Draw Down Amount pursuant to the terms of the Agreement and
stating the current number of Shares issued and outstanding on such date.


“DRAW DOWN NOTICE DATE” shall mean the Trading Day immediately following the day
on which the Investor receives a Draw Down Notice, however a Draw Down Notice
shall be deemed delivered on (x) the Trading Day it is received by facsimile or
otherwise by the Investor if such notice is received prior to 1:00 p.m. Eastern
Time (receipt being deemed to occur if the Company possess a facsimile
confirmation showing completed transmission by such time), or (y) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 1:00 p.m. Eastern Time on a Trading Day (receipt being documented as
described in (x) above).  No Draw Down Notice may be deemed delivered on a day
that is not a full Trading Day.


“EDGAR” shall mean the Electronic Date Gathering Analysis and Retrieved system.


 “EFFECTIVE DATE” shall mean the date the SEC declares effective the
Registration Statement covering the transactions described in the Agreement.


 “EXECUTION DATE” shall mean the date this Agreement is executed by the Company
and Investor.


 “INVESTOR INDEMNITEES” shall have the meaning specified in Section 10(a).


“INDEMNIFIED LIABILITIES” shall have the meaning specified in Section 10(a).


“INEFFECTIVE PERIOD” shall mean any period of time that the Registration
Statement becomes ineffective or unavailable for use for the sale or resale, as
applicable, of any or all of the Register able Securities for any reason (or in
the event the prospectus is not current and deliverable) during any time period.


“INVESTOR” shall mean the undersigned investor.


“MAJOR TRANSACTION” shall have the meaning specified in Section 2(g).


“MARKET PRICE” shall mean the lowest daily VWAP of the Common Stock on the
Principal Market during the Pricing Period.


 
2

--------------------------------------------------------------------------------

 


“MATERIAL ADVERSE EFFECT” shall have the meaning specified in Section 4(a).


 “MAXIMUM COMMON STOCK ISSUANCE” shall have the meaning specified in Section
2(i).


“MINIMUM ACCEPTABLE PRICE” with respect to any Draw Down Notice shall mean that
price selected by the Company and stated in the applicable Draw Down Notice.


 “OPEN PERIOD” shall mean the period beginning on and including the first
Trading Day immediately following the Effective Date and ending on the earlier
of (i) the date which is thirty-six (36) months from the Effective Date and (ii)
termination of the Agreement in accordance with Section 9.


“PAYMENT AMOUNT” shall have the meaning specified in Section 2(l).


“PERSON” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


“PRICING PERIOD” shall mean the fifteen (15) consecutive Trading Days commencing
with the Draw Down Notice Date.


“PRINCIPAL MARKET” shall have the meaning specified in Section 2(f).


“PROSPECTUS” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.


“PURCHASE AMOUNT” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Shares.


"PURCHASE PRICE" shall mean 90% of Market Price during the Pricing Period.


“REGISTRABLE SECURITIES” shall mean the Shares being registered in the
Registration Statement, which includes the Commitment Fee Shares.


“REGISTRATION STATEMENT” means the registration statement of the Company filed
under the 1933 Act covering the Shares to be registered in this transaction.


“RELATED PARTY” shall have the meaning specified in Section 5(e).


“REPURCHASE EVENT” shall have the meaning specified in Section 2(l).


“RESOLUTIONS” shall have the meaning specified in Section 8(d).


“SEC” shall mean the Securities & Exchange Commission.


 
3

--------------------------------------------------------------------------------

 
 
“SEC DOCUMENTS” shall have the meaning specified in Section 4(f).


“SECURITIES” or “SHARES” shall mean the shares of Common Stock issued pursuant
to the terms of the Agreement.


“SOLD SHARES” shall have the meaning specified in Section 6.


“SUBSIDIARIES” shall have the meaning specified in Section 4(a).


“TRADING DAY” shall mean any day on which the Principal Market for the Company’s
common stock is open for trading.


“VALUATION EVENT” shall have the meaning specified in Section 2(j).


“VOLUME WEIGHTED AVERAGE PRICE” or “VWAP” shall be as reported by Bloomberg
Financial Markets (“Bloomberg”), or if not available through Bloomberg because
of delisting, then the average of the bid prices of any market makers for the
Company’s Common Stock as reported in the “pink sheets” by the National
Quotation Bureau, Inc. or other securities trading market.


2.           Purchase And Sale Of Common Stock


      a.          Purchase and Sale of Common Stock.  Upon the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, that number of Shares having
an aggregate Purchase Price of up to USD$100,000,000.


 
4

--------------------------------------------------------------------------------

 


b.          Delivery of Draw Down Notices. Subject to the terms and conditions
of this Agreement the Company may, in its sole discretion, deliver a Draw Down
Notice to the Investor which states the number of Shares which the Company
intends to sell to the Investor during the Pricing Period.   A copy of the form
of Draw Down Notice is attached hereto and made a part hereof as Exhibit A.
During the Open Period, the Company may issue Draw Down Notices of up to
USD$2,000,000 per Pricing Period, but such amount shall not be more than the
285,710 Shares issued to Investor as part of its Commitment Fee or such
additional number of Shares as the parties may agree on from time to time as a
trading buffer to cover Share delivery.  The Investor and the Company agree that
285,710 Shares shall represent the Commitment Fee. Prior to the issuance of a
Draw Down Notice the Company must either have an effective registration
statement on file with the SEC registering the Commitment Fee Shares and the
resale of the Common Stock pursuant to this Agreement or must provide Investor
with free trading unrestricted Shares supported by an acceptable opinion letter.
Once the Draw Down Notice is received by the Investor, the Draw Down Notice
shall not be terminated, withdrawn or otherwise revoked by the Company except as
set forth in this Agreement.  During the Open Period, the Company shall not be
entitled to submit a Draw Down Notice until after the previous closing has been
completed and the Shares sold during that Pricing Period have settled. The
Purchase Price shall be equal to 90% of the Market Price. The Market Price shall
be equal to the lowest daily VWAP of the Common Stock during the Pricing Period.


The Company shall set a (“Minimum Acceptable Price”) in each Draw Down Notice.
If the Purchase Price on any Trading Day in the corresponding Pricing Period is
less than the Minimum Acceptable Price, then the Investor’s purchase obligation
under that Draw Down Notice shall be reduced by ten percent (10%) of the trading
volume that day and the Purchase Price for such day shall be deemed to equal the
Minimum Acceptable Price set by the Company for that Pricing Period. The
Investor agrees not to sell Shares below the Minimum Acceptable Price at any
time during the corresponding Pricing Period.


c.    Interest.   The parties agree that any interest payable under this
Agreement shall not exceed the maximum amount permitted under any applicable
law. If a law is finally interpreted so that the interest in connection with
this Agreement exceeds the permitted limits, then: (i) any such interest shall
be reduced by the amount necessary to reduce the interest to the permitted
limit; and (ii) any sums already collected (if any) from the Company which
exceed the permitted limits will be refunded to the Company.


 
5

--------------------------------------------------------------------------------

 

 
d.           Investor’s Obligation to Purchase Shares.  Subject to the
conditions set forth in this Agreement, following the Investor's receipt of a
validly delivered Draw Down Notice, the Investor shall be required to purchase
from the Company at the end of the related Pricing Period that number of Shares
having an aggregate Purchase Price equal to the lesser of (i) the Draw Down
Amount set forth in the Draw Down Notice, and (ii) not less than 10% of the
aggregate daily U.S. trading volume (excluding irregular trading and block
trades of 5,000 or more in which the Investor could not participate) during the
applicable Pricing Period multiplied by the Purchase Price, but only if said
Shares are freely tradable, are not subject to stop transfer instructions and
are delivered to the Investor per its written instructions, pursuant to Section
2(h). Subject to the conditions set forth in this Agreement, the Company shall
be required to sell to the Investor that number of Shares requested by the
Investor on each Closing Date.


e.           Limitation on Investor's Obligation to Purchase
Shares.  Notwithstanding anything to the contrary in this Agreement, in no event
shall the Investor be required to purchase, and the Company shall in no event
sell to the Investor, that number of Shares, which when added to the sum of the
number of Shares beneficially owned, (as such term is defined under Section
13(d) and Rule 13d-3 of the Securities Exchange Act of 1934, as may be amended,
(the “1934 Act”)), by the Investor would exceed 4.99% of the number of Shares
outstanding on the Draw Down Notice Date for such Pricing Period, as determined
in accordance with Rule 13d-1(j) under the 1934 Act. Each Draw Down Notice shall
include a representation of the Company as to the number of Shares of Common
Stock outstanding on the related Draw Down Notice Date as determined in
accordance with Section 13(d) of the 1934 Act. In the event that the number of
Shares of Common Stock outstanding as determined in accordance with Section
13(d) of the 1934 Act is different on any date during a Pricing Period than on
the Draw Down Notice Date associated with such Pricing Period, then the number
of Shares of Common Stock outstanding on such date during such Pricing Period
shall govern for purposes of determining whether the Investor would be acquiring
beneficial ownership of more than 4.99% of the number of Shares of Common Stock
outstanding during such period.


f.           Common Stock Listing Requirement.  At all times during the period
beginning on the related Draw Down Notice Date and ending on and including the
related Closing Date, the Common Stock shall have been listed on The American
Stock Exchange, Inc. or The New York Stock Exchange, Inc. or designated on the
Nasdaq National Market, The Nasdaq SmallCap Market, or the National Association
of Securities Dealer’s, Inc. OTC electronic bulletin board (the "Principal
Market") and shall not have been suspended from trading thereon for a period of
five (5) consecutive Trading Days during the Open Period and the Company shall
not have been notified of any pending or threatened proceeding or other action
to delist or suspend the Common Stock.


 
6

--------------------------------------------------------------------------------

 
 
      g.  For purposes of this Agreement, a "Major Transaction" shall be deemed
to have occurred at the closing of any of the following events: (i) the
consolidation, merger or other business combination of the Company with or into
another entity (other than pursuant to a migratory merger effected solely for
the purposes of changing the jurisdiction of incorporation of the Company) (ii)
the sale or transfer of all or substantially all of the Company's assets; or
(iii) the consummation of a purchase, tender or exchange offer made to, and
accepted by, the holders of more than 30% of the economic interest in, or the
combined voting power of all classes of voting stock of, the Company.


h.           Mechanics of Purchase of Shares by Investor.  At the end of each
Pricing Period the Investor shall prepare and send the Company a “Closing
Statement” (See Exhibit D attached hereto). Subject to the satisfaction of the
conditions set forth in Sections 2(f), 7 and 8, each closing of the purchase by
the Investor of Shares (each a "Closing") shall occur on the date of final
settlement of the Shares sold by the Investor during the Pricing Period (each a
"Closing Date").  The Company shall not be entitled to issue another Draw Down
Notice until after the settlement of the prior Draw Down Notice.  On or prior to
each Closing Date, (i) the Company shall deliver to the Investor per its written
instructions, certificates representing the Shares to be issued to the Investor
on such date and registered in the name of the Investor or deposit such Shares
into the account(s) (with the Investor receiving confirmation that the Shares
are in such account(s)) designated by the Investor for the benefit of the
Investor and (ii) the Investor shall deliver to the Company the Purchase Price
to be paid for such Shares (after receipt of confirmation of delivery of such
Shares), determined as aforesaid, by wire transfer. In lieu of delivering
physical certificates representing the Shares and provided that the Transfer
Agent then is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“Fast”) program, upon request of the Investor,
the Company shall cause the Transfer Agent to electronically transmit the Shares
by crediting the account of Investors’ broker with DTC through its
Deposit/Withdrawal at Custodian (“DWAC”) system, and provide proof satisfactory
to the Investor of such delivery.


 
7

--------------------------------------------------------------------------------

 


i.           Overall Limit on Common Stock Issuable. Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on an exchange that limits the number of shares of Common Stock that may
be issued without shareholder approval, then the number of Shares issuable by
the Company pursuant to this Agreement, shall not exceed that number of the
shares of Common Stock that may be issuable without shareholder approval, (the
"Maximum Common Stock Issuance"), unless the issuance of Shares, including any
Common Stock to be issued pursuant to this Agreement, in excess of the Maximum
Common Stock Issuance shall first be approved by the Company's shareholders. The
parties understand and agree that the Company's failure to seek or obtain such
shareholder approval shall in no way adversely affect the validity and due
authorization of the issuance and sale of Shares hereunder or the Investor's
obligation in accordance with the terms and conditions hereof to purchase a
number of Shares in the aggregate up to the Maximum Common Stock Issuance
limitation, and that such approval pertains only to the applicability of the
Maximum Common Stock Issuance limitation provided in this Section 2(i).


j. "Valuation Event" shall mean an event in which the Company at any time during
a “Pricing Period” takes any of the following actions:



 
(i) 
subdivides or combines its Common Stock;

 
(ii) 
pays a dividend in Common Stock or makes any other purchaseof its Common Stock,
except for dividends paid with respect to the Preferred Stock;

 
(iii)
issues any options or other rights to subscribe for or purchase Common Stock and
the price per share for which Common Stock may at any time thereafter be
issuable pursuant to such options or other rights shall be less than the VWAP
for each of the five (5)Trading Days immediately prior to such issuance;

 
(iv) 
issues any securities convertible into or exchangeable for CommonStock and the
consideration per share for which shares of Commont Stock may at any time
thereafter be issuable pursuant to the terms of such convertible or exchangeable
securities shall be less than the VWAP for each of the five (5) Trading Days
immediately priorto such issuance; or

 
(v) 
issues shares of Common Stock otherwise than as provided in theforegoing
subsections (i) through (iv), at a price per share less, or for other
consideration lower, than the VWAP for each of the five (5) Trading Days
immediately prior to such issuance, or without consideration.


      k. The Company agrees that it shall not take any action that would result
in a Valuation Event occurring during a Pricing Period.


 
8

--------------------------------------------------------------------------------

 


      l.   Delisting; Suspension.  If at any time during the Open Period or
within thirty (30) calendar days after the end of the Open Period, (i) the
Registration Statement, after it has been declared effective, shall not remain
effective and available for sale of all the Registerable Securities, (ii) the
Common Stock shall not be listed on the Principal Market or shall have been
suspended from trading thereon (excluding suspensions of not more than one
trading day resulting from business announcements by the Company) or the Company
shall have been notified of any pending or threatened proceeding or other action
to delist or suspend the Common Stock or (iii) there shall have occurred a Major
Transaction (as defined in Section 2(g)) or the public announcement of a pending
Major Transaction which has not been abandoned or terminated, or the Company
shall repurchase within thirty (30) calendar days of the occurrence of one of
the events listed in clauses (i), (ii) or (iii) above (each a “Repurchase
Event”) and subject to the limitations imposed by applicable federal and state
law, all or any part of the Shares issued to the Investor within the sixty (60)
Trading Days preceding the occurrence of the Repurchase Event and then held by
the Investor at a price per Share equal to the highest Volume Weighted Average
Price during the period beginning on the date of the Repurchase Event and ending
on and including the date on which the Investor is paid by the Company for the
repurchase of the Shares (the "Payment Amount"). If the Company fails to pay to
the Investor the full aggregate Payment Amount within five (5) calendar days of
the occurrence of a Repurchase Event, the Company shall pay to the Investor, on
the first Trading Day following such fifth (5th) calendar day, in addition to
and not in lieu of the Payment Amount payable by the Company to the Investor, an
amount equal to 2% of the aggregate Payment Amount then due and payable to the
Investor, in cash by wire transfer, plus compounded annual interest of 10% on
such Payment Amount during the period, beginning on the day following such fifth
calendar day, during which such Payment Amount, or any portion thereof, is
outstanding.


M. Neither party shall be liable in damages or have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including, but not limited to
Acts of God, Government restrictions (including the denial or cancellation of
any export or other necessary license), wars, insurrections and/or any other
cause beyond the reasonable control of the party whose performance is affected
by severe economic conditions.


3.           Investor’s Representations and Warranties.


The Investor represents and warrants to the Company that:


      a.           Sophisticated Investor.  The Investor has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities.


 
9

--------------------------------------------------------------------------------

 
 
b.           Authorization; Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.


      c.           Section 9 of the 1934 Act.  During the Open Period, the
Investor will comply with the provisions of Section 9 of the 1934 Act, and the
rules promulgated thereunder, with respect to transactions involving the Common
Stock.


d.   Accredited Investor.  Investor is an “Accredited Investor” as that term is
defined in Rule 501(a) (3) of Regulation D of the 1933 Act.


      e.           No Conflicts.  The execution, delivery and performance of
this Agreement by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation or the By-laws of the Investor or (ii) conflict
with, or constitute a material default under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to or result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the Investor.


f. No Fiduciary Relationship.  Nothing contained in this Agreement creates or
establishes a fiduciary relationship on the part of the Investor or its
principals with the Company. Nothing contained in this Agreement or any
agreements or documents establishes a duty on the part of the Investor or its
principals not to trade on or otherwise use any information disclosed to the
Investor by the Company.
 
      g.   Trading Activities.  The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or traded.
The Investor agrees that it shall not engage in any short sales of or hedging
transactions with respect to the Shares during the term of this Agreement and
for a period of ten (10) Trading Days following the termination of this
Agreement.  


 
4.
Representations And Warranties Of The Company.



Except as set forth in the Schedules attached hereto, the Company represents and
warrants to the Investor that:


 
10

--------------------------------------------------------------------------------

 


      a.           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) are corporations duly organized and validly existing in good
standing under the laws of the respective jurisdictions of their incorporation,
and have not taken any action or omitted to take any action and agree that they
shall not take any action or omit to take any action during the Open Period that
would have a Material Adverse Effect on the Company or the trading price of its
Common Stock. As used in this Agreement, “Material Adverse Effect” means any
condition, circumstance, situation or effect on the business, properties,
assets, operations, results of operations or financial condition of the Company
that is material and adverse to the Company and its Subsidiaries, if any, which
taken as a whole, would prohibit or otherwise interfere with the authority or
ability of the Company to enter into and perform any of its obligations under
this Agreement.
 
 
b.           Authorization; Enforcement; Compliance with Other Instruments.  (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement, in connection with the transactions contemplated by this
Agreement  and to issue the Shares in accordance with the terms hereof and
thereof, (ii) the execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Shares pursuant to this Agreement, have been duly and validly authorized by
the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors, or its shareholders, (iii) this
Agreement has been duly and validly executed and delivered by the Company, and
(iv) this Agreement constitutes the valid and binding obligations of the
Company.


 
11

--------------------------------------------------------------------------------

 




c.       Capitalization.  As of the date hereof, the authorized capital stock of
the Company consists of (i) (NUMBER OF SHARES) shares of Common Stock, of which
as of the date hereof, 21,311,812 shares are issued and outstanding, -(NUMBER OF
SHARES) shares of Preferred Stock are issued and outstanding and approximately
-0- shares of Common Stock are issuable upon the exercise of options, warrants
and conversion rights.  All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  Except
as disclosed in this Section, (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding shares of capital stock,
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements with a Person, other than the Investor under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act, (v) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement, (vii) the Company does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement and (viii) there is no dispute as to the class of any
shares of the Company's capital stock. Prior to the signing of this Agreement by
the Investor, the Company shall furnish to the Investor true and correct copies
of any outstanding securities convertible into or exercisable for Common Stock.


      d.          Issuance of Shares. A sufficient number of Shares issuable
pursuant to this Agreement has been duly authorized and reserved for
issuance.  Upon issuance in accordance with this Agreement, the Securities will
be validly issued, fully paid and nonassessable and free from all taxes, liens
and charges with respect to the issue thereof. In the event the Company cannot
register the full number of Shares the parties anticipated would be registered,
the Company will use its best efforts to register the maximum number of Shares
allowable.


 
12

--------------------------------------------------------------------------------

 


e.           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated herein will not (i) result in a violation of the Articles of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws or (ii)
conflict with, or constitute a material default under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, contract, or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including United States federal and state securities
laws and regulations and the rules and regulations of the Principal Market or
principal securities exchange or trading market on which the Common Stock is
traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected. Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or its By-laws or any contract, agreement, indebtedness,
instrument, judgment, decree, order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except as set forth in the SEC
Documents or possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have a Material Adverse Effect. Except as disclosed in the SEC
Documents, the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company is not,
and will not be, in violation of the listing requirements of the Principal
Market as in effect on the date hereof and on each of the Closing Dates and is
not aware of any facts which would reasonably lead to delisting of the Common
Stock by the Principal Market in the foreseeable future.


      f.           SEC Documents; Financial Statements.  The Company is in the
process of filing its current reports, schedules, forms, statements and other
documents with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing, if any, filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents").
 
g.           Absence of Certain Changes.  Except as disclosed in the SEC
Documents, there has been no change or development in the business, properties,
assets, operations, financial condition, results of operations or prospects of
the Company or its Subsidiaries which has had or reasonably could have a
Material Adverse Effect. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.


 
13

--------------------------------------------------------------------------------

 
 
      h.           Absence of Litigation.  Except as disclosed in the SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the executive officers of Company or any
of its Subsidiaries, threatened against or affecting the Company, the Common
Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, in
which an adverse decision could have a Material Adverse Effect.
 
i.           Acknowledgment Regarding Investor's Purchase of Shares.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm's length purchaser with respect to this Agreement and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
this Agreement and the transactions contemplated hereby and thereby is merely
incidental to the Investor's purchase of the Securities. The Company further
represents to the Investor that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.
 
      j.           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or to its knowledge is contemplated to occur, with respect to the
Company or its Subsidiaries or their respective business, properties, assets,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced.


      k.           Internal Accounting Controls.  The Company and each of its
Subsidiaries agrees to maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


 
14

--------------------------------------------------------------------------------

 


      l.           Tax Status.  The Company and each of its Subsidiaries has
made or filed all United States federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


m.           Certain Transactions.  Except as set forth in the SEC Documents and
except for arm's length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.


n.           Dilutive Effect.  The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period.  The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded, in its good faith business judgment that such
issuance is in the best interests of the Company.


 
15

--------------------------------------------------------------------------------

 


o.           Right of First Refusal. During the Open Period, the Company shall
not enter into any subsequent funding transactions of the type similar to this
transaction and what are commonly referred to as “equity lines” and if the total
amount of funding is provided prior to the end of the Open Period the Company
shall give Investor a ten (10) business day written right of first refusal to
enter into a subsequent equity line funding transaction.  During the Open Period
and for a period of twelve months thereafter, the Company shall not, directly or
indirectly, without the prior written consent of Investor offer, sell, grant any
option to purchase, or otherwise dispose of any of its Common Stock or
securities convertible into Common Stock at a price that is less than the market
price of the Common Stock at the time of issuance of such security or investment
(a "Subsequent Financing"), except (i) the granting of options or warrants to
employees, officers, directors and consultants, and the issuance of shares upon
exercise of options granted, under any stock option plan heretofore or
hereinafter duly adopted by the Company, (ii) shares issued upon exercise of any
currently outstanding warrants or options and upon conversion of any currently
outstanding convertible debenture or convertible preferred stock, in each case
disclosed pursuant to Section 4(c), (iii) securities issued in connection with
the capitalization or creation of a joint venture with a strategic partner, (iv)
shares issued to pay part or all of the purchase price for the acquisition by
the Company of another entity, and (v) shares issued in a bona fide public
offering by the Company of its securities, unless (A) the Company delivers to
Investor a written notice (the "Subsequent Financing Notice") of its intention
to effect such Subsequent Financing, which Subsequent Financing Notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder, the person with whom
such Subsequent Financing shall be effected, and attached to which shall be a
term sheet or similar document relating thereto and (B) Investor shall not have
notified the Company by 5:00 p.m. (New York time) on the fifth (5th) Trading Day
after its receipt of the Subsequent Financing Notice of its willingness to
provide, subject to completion of mutually acceptable documentation, financing
to the Company on substantially the terms set forth in the Subsequent Financing
Notice.  If Investor shall fail to notify the Company of its intention to enter
into such negotiations within such time period, then the Company may effect the
Subsequent Financing substantially upon the terms set forth in the Subsequent
Financing Notice.


p.   Lock-up.  The Company agrees to use its best efforts to have its officers,
directors and affiliates refrain from selling Common Stock during each Pricing
Period.


q.   No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Common Stock offered hereby.


 
16

--------------------------------------------------------------------------------

 


s.  Post-Closing Opinion of Counsel.  The Company will obtain for the Investor,
at the Company’s expense, any and all opinions of counsel which may be
reasonably required in order to sell the securities issuable hereunder without
restriction after the Effective Date, which “Post-Closing Opinion Letter” letter
draft shall be attached hereto and made a part hereof as Exhibit B. The Company
will also obtain for the Investor, at the Company’s expense, any and all
opinions of counsel which may be reasonably required to deposit the drawdown or
commitment fee shares into free trading shares at the Investors brokerage firm.


 
5.
Covenants Of The Company



      a.           Best Efforts.  The Company shall use its best efforts timely
to satisfy each of the conditions to be satisfied by it as provided in Section 7
of this Agreement.


b.           Blue Sky.  The Company shall, at its sole cost and expense, before
the first Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for, or obtain exemption for
the Securities for, sale to the Investor pursuant to this Agreement under
applicable securities or "Blue Sky" laws as may be applicable, and shall provide
evidence of any such action so taken to the Investor on or prior to the first
Closing Date.


c.           Reporting Status; Registration Statement.  During the Open Period,
the Company shall use its best efforts to timely file all reports required to be
filed with the SEC pursuant to the 1934 Act and maintain the effectiveness of
the Registration Statement.


d.           Use of Proceeds.  The Company will use the proceeds from the sale
of the Shares (excluding amounts paid by the Company for fees associated with
this transaction) for general corporate, working capital purposes and potential
acquisitions.


 
17

--------------------------------------------------------------------------------

 


      e.           Transactions With Affiliates.  Except as set forth in this
Section, the Company shall not, and shall cause each of its Subsidiaries not to,
enter into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own 5% or more of the Common Stock, or affiliates
or with any individual related by blood, marriage or adoption to any such
individual or with any entity in which any such entity or individual owns a 5%
or more beneficial interest (each a “Related Party”), except for (i) customary
employment arrangements and benefit programs on reasonable terms, (ii) any
agreement, transaction, commitment or arrangement on an arms-length basis on
terms no less favorable than terms which would have been obtainable from a
person other than such Related Party, or (iii) any agreement, transaction,
commitment or arrangement which is approved by a majority of the disinterested
directors of the Company. For purposes hereof, any director who is also an
officer of the Company or any Subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a 5% or more equity interest in that person or entity, (ii) has 5% or
more common ownership with that person or entity, (iii) controls that person or
entity, or (iv) shares common control with that person or entity.  “Control” or
"Controls" for purposes hereof means that a person or entity has the power,
direct or indirect, to conduct or govern the policies of another person or
entity.


f.           Filing of Form 8-K.  On or before the date which is three (3)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
this Agreement in the form required by the 1934 Act, if such filing is required.


 
18

--------------------------------------------------------------------------------

 


      g.  Notice of Certain Events Affecting Registration; Suspension of Right
to Make a Draw Down. The Company shall promptly notify Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Shares: (i) receipt of
any comments or a request for additional information by the SEC or any other
federal or state governmental authority either prior to or  during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related prospectus; (ii) the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company's reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, and the Company shall promptly make available to Investor
any such supplement or amendment to the related prospectus. The Company shall
not deliver to Investor any Draw Down Notice during the continuation of any of
the foregoing events.


h. Registration Statement.  The Company is aware and acknowledges that it may
not be able to issue Draw Down Notices under this Agreement if it can not obtain
an effective Registration Statement or if any issuances of Common Stock pursuant
to any Draw Down Notices would violate any rules of the Principal Market.  The
Company further is aware and acknowledges that any fees paid or shares issued
pursuant to this Agreement shall be earned on the date hereof and not refundable
or returnable under any circumstances.


 
19

--------------------------------------------------------------------------------

 


The Company shall initially register in a Form S-1 Registration Statement a
sufficient amount of shares of its common stock for funding pursuant to the
terms of this Agreement and that number of Shares representing the Common Stock
underlying the Warrants.  After the later of (i) one hundred eighty (180)
calendar days after the time that Investor shall have resold substantially all
of the shares registered for resale under the initial Registration Statement, or
(ii) one-hundred eighty (180) calendar days after the effective date of the
initial Registration Statement, the Company shall register for resale additional
shares as may be required for additional funding pursuant to the terms of this
Agreement.  This registration process shall continue until such time as the
entire USD$100,000,000, based on shares of common stock issuable pursuant to the
terms of this Agreement, have been registered for resale on effective
registration statements. 


i. Reimbursement. If (i) Investor, other than by reason of its gross negligence
or willful misconduct, becomes involved in any capacity in any action,
proceeding or investigation brought by any shareholder of the Company, in
connection with or as a result of the consummation of the transactions
contemplated by this Agreement, or if Investor is impleaded in any such action,
proceeding or investigation by any person, or (ii) Investor, other than by
reason of its gross negligence or willful misconduct or by reason of its trading
of the Common Stock in a manner that is illegal under the federal securities
laws, becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC against or involving the Company or in
connection with or as a result of the consummation of the transactions
contemplated by this Agreement, or if Investor is impleaded in any such action,
proceeding or investigation by any person, then in any such case, the Company
will reimburse Investor for its reasonable legal and other expenses (including
the cost of any investigation and preparation) incurred in connection therewith,
as such expenses are incurred. In addition, other than with respect to any
matter in which Investor is a named party, the Company will pay to Investor the
charges, as reasonably determined by Investor, for the time of any officers or
employees of Investor devoted to appearing and preparing to appear as witnesses,
assisting in preparation for hearings, trials or pretrial matters, or otherwise
with respect to inquiries, hearing, trials, and other proceedings relating to
the subject matter of this Agreement. The reimbursement obligations of the
Company under this section shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of Investor that are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees, attorneys,
accountants, auditors and controlling persons (if any), as the case may be, of
Investor and any such Affiliate, and shall be binding upon and inure to the
benefit of any successors of the Company, Investor and any such Affiliate and
any such person.


 
20

--------------------------------------------------------------------------------

 




j.  Transfer Agent Instructions.  Upon effectiveness of the Registration
Statement the Company, at its sole cost and expense, shall deliver instructions
to its transfer agent to issue shares of Common Stock to the Investor free of
restrictive legends on or before each Closing Date pursuant to the blanket legal
opinion to be delivered to the Company’s transfer agent by the Company’s legal
counsel.


k.  Non-disclosure of Non-public Information.


(a)  The Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Company identifies such information as
being material non-public information and provides one of the principals of the
Investor with the opportunity to accept or refuse to accept such material
non-public information for review.  The Company acknowledges that only the
Investor’s signatory to this Agreement shall have the authority to accept the
receipt of material non-public information from the Company.  The Company
acknowledges that any information provided to the Investor without first being
accepted by the designated signatory will be deemed not to be material
non-public information and the Investor shall be under no duty to maintain the
confidentiality of such information.  The Company understands and confirms that
the Investor shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  
 
 
(b)  Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives. The Company represents that
it does not disseminate non-public information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will immediately notify Investor’s designated signatory of
any event or the existence of any circumstance (without any obligation to
disclose the specific event or circumstance) of which it becomes aware,
constituting non-public information (whether or not requested of the Company
specifically or generally during the course of due diligence by such persons or
entities), which, if not disclosed in the prospectus included in the
Registration Statement would cause such prospectus to include a material
misstatement or to omit a material fact required to be stated therein in order
to make the statements, therein, in light of the circumstances in which they
were made, not misleading.  


 
21

--------------------------------------------------------------------------------

 




      (c)  Neither the Company nor any of its Subsidiaries or any of their
officers, directors, employees or agents have provided the Investor with any
material, nonpublic information which was not publicly disclosed prior to the
date hereof and any material, nonpublic information provided to the Investor by
the Company or its Subsidiaries or any of their officers, directors, employees
or agents prior to any Closing Date shall be publicly disclosed by the Company
prior to such Closing Date. Nothing contained herein creates or establishes a
fiduciary relationship on the part of the Investor or its principals with the
Company. The Company agrees that it shall not disclose to the Investor, its
principals or Affiliates any confidential non-public information for any reason.
Nothing contained herein establishes a duty on the part of the Investor or its
principals not to trade on or otherwise use any information disclosed to the
Investor by the Company.


6.  Cover.  If, the number of Shares represented by any Draw Down Notices become
restricted or are no longer freely trading for any reason, and after the
applicable Closing Date, the Investor purchases, in an open market transaction
or otherwise, the Company’s Common Stock (the “Covering Shares”) in order to
make delivery in satisfaction of a sale of Common Stock by the Investor (the
“Sold Shares”), which delivery such Investor anticipated to make using the
Shares represented by the Draw Down Notice  (a “Buy-In”), the Company shall pay
to the Investor the Buy-In Adjustment Amount.  The “Buy-In Adjustment Amount” is
the amount equal to the excess, if any, of (a) the Investor’s total purchase
price (including brokerage commissions, if any) for the Covering Shares over (b)
the net proceeds (after brokerage commissions, if any) received by the Investor
from the sale of the  Sold Shares.  The Company shall pay the Buy-In Adjustment
Amount to the Investor in immediately available funds immediately upon demand by
the Investor.  By way of illustration and not in limitation of the foregoing, if
the Investor purchases Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to the Common
Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount which
the Company will be required to pay to the Investor will be $1,000.


 
7.
Conditions of the Company's Obligation to Sell Investor the Shares.



      The obligation hereunder of the Company to issue and sell the Shares to
the Investor is further subject to the satisfaction, at or before each Closing
Date, of each of the following conditions set forth below. These conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion.


a.           The Investor shall have executed this Agreement and delivered the
same to the Company.


 
22

--------------------------------------------------------------------------------

 




      b.           The Investor shall have delivered to the Company the Purchase
Price for the Shares being purchased by the Investor at the Closing (after
receipt of confirmation of delivery of such freely tradable Shares) by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.


c.           The representations and warranties of the Investor shall be true
and correct as of the date when made and as of the applicable Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Investor shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to such Closing Date.


d.           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.


 
e.
No Valuation Event shall have occurred since the applicable Pricing Period.



 
8.
Conditions of the Investor's Obligation to Purchase the Shares.



The obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.  Notwithstanding anything to the contrary in this
Agreement, the Company shall not be entitled to deliver a Draw Down Notice and
require the Investor to purchase any Shares at a Closing (as defined in Section
2(h)) unless each of the following conditions are satisfied:


a.           the Company shall have complied with its obligations and is
otherwise not in breach of a material provision, or in default under, this
Agreement;


b.           no injunction shall have been issued, or action commenced by a
governmental authority, prohibiting the purchase or the issuance of the Common
Stock;
 
      c.           The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date;


 
23

--------------------------------------------------------------------------------

 




d.           The representations and warranties of the Company shall be true and
correct as of the date when made and as of the applicable Closing Date as though
made at that time (except for (i) representations and warranties that speak as
of a specific date and (ii) with respect to the representations made in Sections
4(g), (h) and (j) events which occur on or after the date of this Agreement and
are disclosed in SEC filings made by the Company prior to the applicable Draw
Down Notice Date) and the Company shall have performed, satisfied and complied
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company on or before such Closing
Date.  The Investor may request an update as of such Closing Date regarding the
representation contained in Section 4(c) above;


e.           The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4(b)(ii) above and in a form reasonably
acceptable to the Investor (the “Resolutions”) and such Resolutions shall not
have been amended or rescinded prior to such Closing Date and the Investor shall
have been provided with a copy of those Resolutions Which shall be attached
hereto as Exhibit C;


f.           The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Shares (in such denominations as such Investor shall request) being
purchased by the Investor at such Closing and all previous Draw Downs have
settled.;


g.           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement;
 
      h.           The Registration Statement covering the Shares issued as a
commitment fee and the Shares being sold to the Investor pursuant to a Draw Down
Notice shall be effective on each Closing Date and no stop order suspending the
effectiveness of the Registration Statement shall be in effect or shall be
pending or threatened. Furthermore, on each Closing Date (i) neither the Company
nor Investor shall have received notice that the SEC has issued or intends to
issue a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so (unless the SEC's concerns have been addressed and Investor is reasonably
satisfied that the SEC no longer is considering or intends to take such
action),and (ii) no other suspension of the use or withdrawal of the
effectiveness of such Registration Statement or related prospectus shall exist;


 
24

--------------------------------------------------------------------------------

 




i.           At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus;


j.           There shall have been no filing of a petition in bankruptcy, either
voluntarily or involuntarily, with respect to the Company and there shall not
have been commenced any proceedings under any bankruptcy or insolvency laws, or
any laws relating to the relief of debtors, readjustment of indebtedness or
reorganization of debtors, and there shall have been no calling of a meeting of
creditors of the Company or appointment of a committee of creditors or
liquidating agents or offering of a composition or extension to creditors by,
for, with or without the consent or acquiescence of the Company;


k.           If applicable, the shareholders of the Company shall have approved
the issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2(i); and


l.           The Company shall have delivered to such Investor such other
documents relating to the transactions contemplated by this Agreement as such
Investor or its counsel may reasonably request upon reasonable advance notice.


If any of the events described in clauses (a) through (l) above occurs during a
Pricing Period or at any time on or before the delivery of the freely trading
Common Stock to the Investor covered by that Pricing Period, then the Investor
shall have no obligation to purchase the Draw Down Amount of Common Stock set
forth in the applicable Draw Down Notice and if such an event occurs after the
delivery of the freely trading Common Stock and before the Investor has sold
such Common Stock then the Company shall be required to repurchase that number
of shares still held by the Investor at the same price paid by the Investor for
such purchase.


 
25

--------------------------------------------------------------------------------

 


      9.           Termination.  This Section shall govern termination of the
Agreement between the parties. Upon the occurrence of one of the events
described below, the Company shall send prompt written notice of such event to
the Investor.


 
(a)
This Agreement shall terminate upon any of the following events:



(i)  the earlier of the date upon which the Investor has purchased pursuant to
this Agreement all the Registrable Securities to be registered pursuant to the
Registration Statement or the Commitment Amount; provided that the Company’s
representations, warranties and covenants contained in this Agreement insofar as
applicable to the transactions consummated hereunder prior to such termination,
shall survive the termination of this Agreement for the period of any applicable
statute of limitations;


(ii)  if the Company shall file or consent by answer or otherwise to the entry
of an order for relief or approving a petition for relief, reorganization or
arrangement or any other petition in bankruptcy for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or shall make
an assignment for the benefit of its creditors, or shall consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of itself or of any substantial part of its property, or shall be
adjudicated a bankrupt or insolvent, or shall take corporate action for the
purpose of any of the foregoing; or


(iii)  if the Company shall issue or sell any equity securities or securities
convertible into, or exchangeable for, equity securities or enter into any other
equity financing facility during the Open Period, other than in compliance with
Section 4(o).


 
26

--------------------------------------------------------------------------------

 




10.  Indemnification.


(a)  In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (iii) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.


 
27

--------------------------------------------------------------------------------

 




(b)  In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement, the Registration Rights Agreement, or any instrument
or document contemplated hereby or thereby executed by the Investor, (ii) any
breach of any covenant, agreement or obligation of the Investor(s) contained in
this Agreement,  the Registration Rights Agreement or any other certificate,
instrument or document contemplated hereby or thereby executed by the Investor,
or (iii) any cause of action, suit or claim brought or made against such Company
Indemnitee based on  misrepresentations or due to a  breach by the Investor and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Company Indemnitees.  To the extent that
the foregoing undertaking by the Investor may be unenforceable for any reason,
the Investor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.


 
(b)
The obligations of the parties to indemnify or make contribution under this
Section 10 shall survive termination of this Agreement.



11.  Issuance of the Warrants.




 As an inducement to Investor to enter into this Agreement and as consideration
for the Investor making the investment the Investor shall receive 100% Warrant
coverage.  The Warrants shall have a 5 year term and the exercise price shall be
equal to (a) the lesser of $7.70 or (b) 110% of the lowest daily VWAP for the
Common Stock as reported by Bloomberg during the thirty (30) trading days prior
to the date the Investor exercises the Warrant.  The Warrants shall have a
cashless exercise provision.


No additional consideration shall be payable by the Purchaser for the issuance
of the Warrants.  The parties acknowledge that the Warrants are part of the
investment structure and are not a fee paid for services.




 
28

--------------------------------------------------------------------------------

 


 
 
12.
Governing Law; Miscellaneous.

 
      a.           Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California without
regard to the principles of conflict of laws. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state courts sitting in the County
of Santa Barbara for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. The Company and Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out or in
connection with this Agreement. The parties agree that in the event of any
action, litigation or proceeding between the parties arising out of or in
relation to this Agreement, the prevailing party in a final judgment after the
appeal period has passed shall be awarded, in addition to any damages,
injunctions or other relief, such party’s costs and expenses, including but not
limited to all related costs and reasonable attorneys’, accountants’ and
experts’ fees incurred in bringing such action, litigation or proceeding and/or
enforcing any judgment or order granted therein.


 
29

--------------------------------------------------------------------------------

 




 
b.
Commitment Fees; Registration Statement Fees



(i)  As an inducement to Investor to enter into this Agreement and as
consideration for the Investor making the investment, the Company has agreed to
issue to Investor as a Commitment Fee 2% of the Commitment Amount in Shares, but
subject to the limitation set forth in Section 2(e) of this Agreement. Initially
the Company shall issue Investor 285,710 Shares which shall be registered in the
current offering and shall be issued and delivered per Investors written
instructions prior to the Investor executing this agreement. The parties
acknowledge that the Commitment Fee is part of the investment structure and is
not a fee paid for services. The Company also agrees that it shall not issue a
press release regarding the funding set forth in this Agreement until three (3)
business days following the date the Company issues the Commitment Fee in an
amount approved by the Purchaser in writing. The Company shall have the Shares
deposited in escrow into a custodial account designated by Purchaser that shall
be released to Purchaser’s own proprietary accounts when the company becomes
listed on a stock exchange.


At the end of the third (3rd) calendar month after the first date that the
Company’s shares trade in the public market, the Company and Purchaser agree to
adjust the number of shares issued to the Purchaser as the Commitment Fee by
either increasing or decreasing the number of shares the Purchaser received
based on a share price equal to the volume weighted average price for that third
(3rd) calendar month.  The Company and Purchaser agree to make that adjustment
not later than fifteen (15) calendar days following the last day of that third
(3rd) calendar month.


(ii)      The Company shall, at its sole cost and expense, use its reasonable
best efforts to have the Registration Statement filed within ninety (90)
calendar days following the Execution Date.


(iii)  The Company shall use its reasonable best efforts to have draft a
registration statement prepared upon closing for filing within one hundred
eighty (180) calendar days following signing of the SEPA. The Company shall
initially register in a Form S-1 or if applicable a S-3 registration statement a
sufficient number of shares of its common stock for draw downs that it will
request of the Investor during the Commitment Period and that number of shares
representing the Commitment Fee.  After the later of (i) one hundred eighty
(180) calendar days after the time that Investor shall have resold substantially
all of the shares registered for resale under the initial registration
statement, or (ii) one hundred eighty (180) calendar months after the effective
date of the initial registration statement, the Company shall register for
resale additional shares of the Company's common stock for Draw Downs and shares
in the name of Investor equal to 10% of that amount as an additional Commitment
Fee.  This registration process for Draw Down shares and Commitment Shares shall
continue until such time as shares representing the entire USD$100,000,000 have
been registered for resale. 


 
30

--------------------------------------------------------------------------------

 


   c.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.


d.           Headings; Singular/Plural. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.


e.           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


f.           Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement contains the entire understanding of the
parties with respect to the matters covered herein and, except as specifically
set forth herein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Investor, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.


g.           Notices. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation is electronically
generated and kept on file by the sending party); or (iii) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:


 
31

--------------------------------------------------------------------------------

 




If to the Company:


Name of person signing:
John Wallin
Telephone:                                
 866 920 0758
Email:                                
 jwallin@accelerainnovations.com



If to the Investor:


At the address listed in the Questionnaire.


Each party shall provide five (5) days' prior written notice to the other party
of any change in address or facsimile number.


 
h.
No Assignment. This Agreement shall not be assigned by either party.



i.           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.


j.           Survival. The representations and warranties of the Company and the
Investor contained in Sections 2 and 3, the agreements and covenants set forth
in Sections 4 and 5, and the indemnification provisions set forth in Section 10,
shall survive each of the Closings. The Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.


      k.           Publicity.  The Company and Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
written consent of the other parties, which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing party shall
provide the other parties with prior notice of such public statement. The
Company also agrees that it shall not issue a press release regarding the
funding set forth in this Agreement until three (3) business days following the
date the Company issues the Commitment Fee in an amount approved by the
Purchaser in writing. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of Investor without the prior written consent of such
Investor, except to the extent required by law. Investor acknowledges that this
Agreement may be deemed to be a "material contract" as that term is defined by
Item 601(b)(10) of Regulation S-K, and that the Company may therefore be
required to file such documents as exhibits to reports or registration
statements filed under the Securities 1933 Act or the 1934 Act. Investor further
agrees that the status of such documents and materials as material contracts
shall be determined solely by the Company, in consultation with its counsel.


 
32

--------------------------------------------------------------------------------

 




l.           Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


m.           Other Fees. The Investor shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other persons or
entities for fees that may be due in connection with the transactions
contemplated by this Agreement.  The Company shall indemnify and hold harmless
the Investor, their employees, officers, directors, agents, and partners, and
their respective affiliates, from and against all claims, losses, damages, costs
(including reasonable attorney’s fees) and expenses incurred in respect of any
such claim.


n.           No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


o.           List of Exhibits.


   Exhibit A
Draw Down Notice (page 4 and attached as page 31).
   Exhibit B
Post-closing Opinion Letter (page 14 and attached)
   Exhibit C
Board Resolution (page 20 and attached)
   Exhibit D
Closing Statement (page 6 and attached as page 32)
   Exhibit E
Warrants (page 23 and attached)





[Balance of this page intentionally left blank.]


 
33

--------------------------------------------------------------------------------

 


ACCELERA INNOVATIONS INC
QUESTIONNAIRE




The information contained in this Questionnaire is being furnished in order to
determine whether the undersigned’s subscription to purchase the Shares
described in this Agreement may be accepted.


All Information Contained In This Questionnaire Will Be Treated
Confidentially.  The undersigned understands, however, that the Company may
present this Questionnaire to such parties as it deems appropriate if called
upon to establish that the proposed offer and sale of the Securities is exempt
from registration under the 1933 Act, as amended.  Further, the undersigned
understands that the offering may be required to be reported to the Securities
and Exchange Commission, NASDAQ and to various state securities and “blue sky”
regulators.


In Addition To Signing The Signature Page, If Requested By The Company, The
Undersigned Must Complete Form W-9.


I.           Please Check Each Of The Statements Below That Applies.


x
1.
The undersigned: (a) has total assets in excess of $5,000,000; (b) was not
formed for the specific purpose of acquiring the securities and (c) has its
principal place of business in Frankfort Illinois.




o
2.
The undersigned is a natural person whose individual net worth* or joint net
worth with his or her spouse exceeds $1,000,000.




o
3.
The undersigned is a natural person who had an individual income* in excess of
$200,000 in each of the two most recent years and who reasonably expects an
individual income in excess of $200,000 in the current year.  Such income is
solely that of the undersigned and excludes the income of the undersigned’s
spouse.




o
4.
The undersigned is a natural person who, together with his or her spouse, has
had a joint income* in excess of $300,000 in each of the two most recent years
and who reasonably expects a joint income in excess of $300,000 in the current
year.



*           For purposes of this Questionnaire, the term “net worth” means the
excess of total assets (excluding the value of an individual’s personal
residence) over total liabilities.  In determining “income”, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement plan,
alimony payments and any amount by which income from long-term capital gains has
been reduced in arriving at adjusted gross in


 
34

--------------------------------------------------------------------------------

 


5.           The undersigned is:


o
(a)
a bank as defined in Section 3(a)(2) of the 1933 Act; or



o
(b)
a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act whether acting in its individual or fiduciary
capacity; or

 
o
(c)
a broker or dealer registered pursuant to Section 15 of the 1934 Act;  or



o
(d)
an insurance company as defined in Section 2(13) of the 1933 Act; or



o
(e)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940; or



o
(f)
a small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; or



x
(6)
The undersigned is an entity in which all of the equity owners are “accredited
investors”, as that term is defined in Rule 501(a)(3) of Regulation D of the
1933 Act.

 
 
INVESTOR INFORMATION:


 
Name of Entity _______________________________________________________



 
Person’s Name _______________________________________________________

 
 
State/County of Organization ____________________________________________



 
Principal Business Address _____________________________________________



 
City, State, Zip Code __________________________________________________



 
Phone ______________________________ Fax ____________________________



 
Send Correspondence to:

 
___________________________________________________________________

 
___________________________________________________________________

 
___________________________________________________________________

 
 
35

--------------------------------------------------------------------------------

 
 
ACCELERA INNOVATIONS INC
SIGNATURE PAGE


Your signature on this Signature Page evidences your agreement to be bound by
this Agreement and the Questionnaire.


1.           The undersigned hereby represents that (a) the information
contained in the Questionnaire is complete and accurate and (b) the undersigned
will notify ACCELERA INNOVATIONS INC immediately if any material change in any
of the information occurs prior to the acceptance of the undersigned’s
subscription and will promptly send ACCELERA INNOVATIONS INC written
confirmation of such change.


2.           The undersigned signatory hereby certifies that he/she has read and
understands this Agreement and Questionnaire, and the representations made by
the undersigned in this Agreement and Questionnaire are true and accurate.


Lambert Private Equity LLC
 
 


By:  /s/ Joseph N. Lambert                   
October 4, 2013                             
Name: Joseph N. Lambert
Date
             Title:  Managing Director                              
     
By:                                                                                                                       
____________________________
Name:
Date

Title:                                


 - - - -- - - - - - - - - - - - - -- - - - - - - - - - - - -- - - - - - - - - -
- - - - - - - - - - - - - - - - - - - - - -

 
 
COMPANY ACCEPTANCE PAGE




This Agreement accepted and agreed
to this 4th October 2013




ACCELERA INNOVATIONS INC




By_/s/ John Wallin                                     
John Wallin CEO/President
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
 
ACCELERA INNOVATIONS INC – DRAW DOWN NOTICE NO._________
 
 


 
The undersigned hereby certifies, with respect to the sale of the Common Stock
of ACCELERA INNOVATIONS INC   (the “Company”) issuable in connection with this
Draw Down Notice, delivered pursuant to the Standby Equity Purchase Agreement
(the “Agreement”), as follows:
 
1.  There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement. The Registration Statement is currently
effective and I have no cause, reason or information to believe that the
Registration Statement will be declared ineffective during the next thirty (30)
calendar days.


2.   The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Draw Down Notice Date, and shall continue to perform in all
material respects all covenants and agreements to be performed by the Company
through the end of the applicable Pricing Period.  All conditions to the
delivery of this Draw Down Notice are satisfied as of the date hereof.


3.  The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q or 10-QSB, 10-K or
10-KSB, 8-K, etc.).  All SEC Filings and other public disclosures made by the
Company, including, without limitation, all press releases, analysts meetings
and calls, etc. (collectively, the “Public Disclosures”), have been reviewed and
approved for release by the Company’s attorneys and, if containing financial
information, the Company’s independent certified public accountants.  None of
the Company’s Public Disclosures contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


4.  All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Agreement.
 
       5.  The Draw Down Amount requested is $_____________________ and the
Company currently has ____________________ shares of Common Stock issued and
outstanding.
 
       6.  The Minimum Acceptable Price is  _____________________________.


 7.  The beginning date of the Pricing Period is ______________ and the ending
date is ________________, inclusive of the beginning and ending dates.


ACCELERA INNOVATIONS INC




By:  __/s/ John
Wallin ______________CEO/President__________________10-4-2013___________________________
        Name:                                                   Title:                                               Date:


 
37

--------------------------------------------------------------------------------

 


EXHIBIT B
 
POST-CLOSING OPINION LETTER
 
 
 
 
 
 


 
38

--------------------------------------------------------------------------------

 


EXHIBIT C
 
[article.jpg]


 
39

--------------------------------------------------------------------------------

 


EXHIBIT D
 
Closing Statement
 
To:           ACCELERA INNOVATIONS INC
 
Attention:
 
We refer to the Standby Equity Purchase Agreement (the "Agreement") between
Investor, and ACCELERA INNOVATIONS INC Terms not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.
 
We hereby give you notice pursuant to the Agreement that we accept the Draw Down
Notice for _____________________ Shares.
 
The lowest VWAP in the Pricing Period is $ ________ and the resulting Purchase
Price of
 
 90% of the lowest VWAP is $________.  The aggregate Purchase Price pursuant to
this
 
Closing Notice is therefore $ ______________.
 
 
Please deliver such Shares in accordance with the following instructions:
 
Electronic book entry transfer requested (check one) (1) YES____ NO _____
 
Securities Sub-Account No. :__________________
 
Electronic book entry transfer requested (check one) (1) YES ____ NO _____
               
Account Information:
 
Lambert Private Equity LLC


 
Signed by: _________________________________

 
Date: ______________________________

 


 
Signed by: _________________________________

 
Date: ______________________________

 


 
40

--------------------------------------------------------------------------------

 


EXHIBIT E
ACCELERA INNOVATIONS INC
OPTION TO PURCHASE SHARES


VOID AFTER 4th October 2018
 
 

 Issuance Date:    4th October 2013  Number:  _____________    

 
        1.  Option to Purchase Shares.


            1.1 Option to Purchase Shares.  As an inducement to Investor to
enter into this Agreement and as consideration for the Investor making the
investment the Investor shall receive 100% Warrant/Option coverage.  This option
to purchase shares (this “Option”) certifies that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Lambert Private Equity LLC (the “Option Holder”) is entitled, effective as of
4th October 2013, subject to the terms and conditions of this Option to purchase
from ACCELERA INNOVATIONS INC, a corporation formed under the laws of the United
States of America (the “Company”) up to a total of 14,285,710 shares of the
Company (the “Shares”) at the price of to the lesser of (a) $7.70 or (b) 110% of
the lowest daily VWAP for the Common Stock as reported by Bloomberg during the
thirty (30) trading days prior to the date the Investor exercises the
Warrant  per share (the “Exercise Price”) prior to 5:00 p.m. New York Time on
4th October 2013 (the “Expiration Date”). The Option must be exercised, in whole
or in part, any time on or before the Expiration Date. Unless the context
otherwise requires, the term “Shares” shall mean and include the
[ordinary][common]  shares of the Company and other securities, property or
instruments at any time receivable or issuable upon exercise of this Option. The
term “Option” as used herein, shall include this Option and any other
securities, property or instruments delivered in substitution or exchange
therefor as provided herein. The parties acknowledge that the Warrants are part
of the investment structure and are not a fee paid for services.


            1.2 Adjustment of Exercise Price and Number of Shares. The number
and character of Shares issuable upon exercise of this Option (or any other
securities, property or instruments at the time receivable or issuable upon
exercise of this Option) and the Exercise Price therefor, are subject to
adjustment upon occurrence of the following events:


           (a) Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
etc. The Exercise Price of this Option and the number of Shares issuable upon
exercise of this Option shall each be proportionally adjusted to reflect any
stock dividend, stock split, reverse stock split, combination of shares,
reclassification, recapitalization or other similar event altering the number of
issued and outstanding ordinary shares of the Company.


 
41

--------------------------------------------------------------------------------

 




            (b) Adjustment for Other Dividends and Distributions. In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution with
respect to the Shares payable in securities of the Company then, and in each
such case, the Option Holder, on exercise of this Option at any time after the
consummation, effective date or record date of such event, shall receive, in
addition to the Shares (or such other stock or securities) issuable on such
exercise prior to such date, the securities of the Company to which such Option
Holder would have been entitled upon such date if such Option Holder had
exercised this Option immediately prior thereto (all subject to further
adjustment as provided in this Option).


            (c) Adjustment for Capital Reorganization, Consolidation, Merger. If
any capital reorganization of the capital stock of the Company, or any
consolidation or merger of the Company with or into another corporation, or the
sale of all or substantially all of the Company’s assets to another corporation
shall be effected in such a way that holders of the Company’s ordinary shares
will be entitled to receive stock, securities or assets with respect to or
in  exchange for the Company’s ordinary shares, and in each such case the Option
Holder, upon the exercise of this Option, at any time after the consummation of
such capital reorganization, consolidation, merger, or sale, shall be entitled
to receive, in lieu of the ordinary shares or other securities, property or
instruments receivable upon the exercise of this Option prior to such
consummation, the ordinary shares or other securities, property or instruments
to which such Option Holder would have been entitled upon such consummation if
such Option Holder had exercised this Option immediately prior to the
consummation of such capital reorganization, consolidation, merger, or sale, all
subject to further adjustment as provided in this Section 1.2; and in each such
case, the terms of this Option shall be applicable to the ordinary shares or
other securities, property or instruments receivable upon the exercise of this
Option after such consummation.


(d) Issuance’s Below Exercise Price. If the Company, at any time prior to the
Expiration Date, other than an issuance of ordinary shares or other securities
to the Option Holder,


(i) issues or sells any ordinary shares for consideration per share less than
the Exercise Price in effect immediately prior to such issuance or sale;


          (ii) in any manner grants, issues or sells any rights, options,
warrants, options to subscribe for or to purchase ordinary shares (other than
Excluded Securities (as defined below)) (such rights, options or warrants being
herein called “Options”) with an exercise price per share underlying such
Options that is less than the Exercise Price in effect immediately prior to the
grant, issuance or sale of such Options;


 
42

--------------------------------------------------------------------------------

 




(iii) the exercise price per share underlying any Options is reduced to an
amount that is less than the Exercise Price in effect immediately prior to the
reduction of the exercise price with respect to such Options;


           (iv) in any manner issues or sells any stock or other securities
convertible into or exchangeable for ordinary shares (such convertible or
exchangeable stock or securities being herein called “Convertible Securities”)
with a per share conversion rate or exchange rate for such Convertible
Securities that is less than the Exercise Price in effect immediately prior to
the grant, issuance or sale of such Convertible Securities; or


           (v) the per share conversion or exchange rate for any Convertible
Securities is reduced to an amount that is less than the Exercise Price in
effect immediately prior to the reduction in the per share conversion or
exchange rate with respect to  such Convertible Securities then, the Exercise
Price then in effect shall be reduced to an amount equal to the consideration
per share of the ordinary shares in such issuance or sale, or shall be reduced
to the exercise price of such Options, or the per share conversion or exchange
rate of such Convertible Securities, as the case may be; provided, that no
adjustment shall be made if such adjustment would result in an increase of the
Exercise Price then in effect.


(e)           Effect on Exercise Price of Certain Events.  For purposes of
determining the adjusted Exercise Price under Section 1.2 (d), the following
shall be applicable.  If any ordinary shares, Options or Convertible Securities
are issued or sold for cash, the consideration received therefor will be deemed
to be the gross proceeds received by the Company therefor, without deducting any
expenses paid or incurred by the Company or any commissions or compensation paid
or concessions or discounts allowed to underwriters, dealers or others
performing similar services in connection with such issuance or sale. If any
ordinary shares, Options, or Convertible Securities that are issued or sold for
a consideration other than cash, the amount of the consideration received by the
Company will be fair value of such consideration. The fair value of any
consideration other than cash or securities will be determined jointly by the
Company and the holders of a majority of the Options then outstanding. If such
parties are unable to reach an agreement within ten (10) days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Business Days of
the tenth (10th) day following the Valuation Event by an internationally
recognized or major regional investment banking firm or firm of independent
registered public accountants (an “Appraiser”) selected in good faith by the
Company and agreed upon in good faith by the holders of a majority of the
Options then outstanding. The determination of such Appraiser shall be binding
upon all parties absent manifest error.


(f)           Certain Events. If any event that would adversely affect the
rights of any holder of the Options occurs but is not expressly provided for by
Section 1.2 hereof (including, with limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Board of Directors of the Company will make an appropriate adjustment
in the Exercise Price so as to protect the rights of the holders of the Options;
provided, that no such adjustment will increase the Exercise Price.


 
43

--------------------------------------------------------------------------------

 




 
(g)           Elective Decreases in Exercise Price. The Company from time to
time by action of its Board of Directors may decrease the Exercise Price by any
amount for any period of time if the period is at least one hundred eighty (180)
calendar days, the decrease is irrevocable during the period and the Board of
Directors of the Company in its sole discretion shall have made a determination
that such decrease would be in the best interest of the Company, which
determination shall be conclusive.  The decrease may be for all the Shares
represented by this Option or such lesser amount as determined by the Company’s
Board of Directors in its sole discretion. Whenever the Exercise Price is
decreased pursuant to the preceding sentence, the Company shall send written
notice to the holders of record of the Options of the decrease at least 5 days
prior to the date the decreased Exercise Price takes effect, and such notice
shall state the number of Shares affected, the decreased Exercise Price and the
period of time it will be in effect.
 
(h)            Definitions:   The following terms shall have the meanings
ascribed below for the purposes of this Section 1.2:


      “Excluded Securities” means (i) the ordinary shares issued or issuable
pursuant to the terms of this Option or (ii) the shares issuable upon exercise
of any option, warrant or convertible security outstanding as of the Issuance
Date.


        2.  Manner of Exercise.


            2.1 Notice of Exercise; Net Share Settlement. This Option may be
exercised, in whole or in part, on any business day on or prior to the
Expiration Date. To exercise this Option, the Option Holder must surrender to
the Company this Option and deliver to the Company: (a) a duly executed Notice
of Exercise of Option in the form attached hereto as Exhibit A, or in such other
form as may be approved by the Company from time to time (the “Notice of
Exercise”); and (b) payment in full of the Exercise Price for the number of
Shares to be purchased upon exercise hereof.  Notwithstanding clause (b) of the
preceding sentence, if specified in the Notice of Exercise, the Option Holder
can elect to forfeit such number of Shares equal in value to the Exercise Price
that would otherwise be payable to the Company in lieu of making such payment in
cash.  If someone other than the Option Holder exercises this Option, then such
person must submit documentation reasonably acceptable to the Company that such
person has the right to exercise this Option. Upon a partial exercise, this
Option shall be surrendered, and a new Option of the same tenor for purchase of
the number of remaining Shares not previously purchased shall be issued by the
Company to the Option Holder. This Option shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Shares
issuable upon such exercise shall be treated for all purposes as the holder of
record of such Shares as of the close of business on such date.


 
44

--------------------------------------------------------------------------------

 




            2.2 Limitations on Exercise. This Option may not be exercised as to
fewer than 1,000 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable.


            2.3 Payment. The Notice of Exercise shall be accompanied by full
payment of the Exercise Price for the Shares being purchased in cash (by
certified or cashier’s check or wire transfer or other immediately available
funds), unless the Option Holder elects to settle such transaction on a net
share basis as described in Section 2.1.


            2.4 Issuance of Shares. Provided that the Notice of Exercise and
payment (if applicable) have been received by the Company as provided above, the
Company shall issue the Shares (adjusted as provided herein) in the name of the
Option Holder, the Option Holder’s authorized assignee, or the Option Holder’s
legal representative, and shall promptly deliver the shares.


        3.  Compliance with Laws and Regulations. The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and the Option Holder with all applicable requirements of securities
laws, rules and regulations and with all applicable requirements of any stock
exchange and/or over-the-counter market on which the Company’s shares may be
listed at the time of such issuance or transfer.


        4.  Transfer and Exchange. This Option and the rights hereunder may be
transferred in whole or in part without the Company’s prior consent. Upon such
transfer the Company shall issue to such transferee a new Option in the name of
the transferee exercisable for the number of Shares being transferred. Upon any
permitted partial transfer, the Company will issue and deliver to the Option
Holder a new Option or Options with respect to the Options not so transferred.


5.  Privileges of Stock Ownership. The Option Holder shall not have any of the
rights of a shareholder with respect to any Shares until the Option Holder
exercises this Option and pays the Exercise Price or elects to settle such
transaction on a net share basis as described in Section 2.1.


6.  Ownership Limitation.  The Option Holder is limited in the amount of this
Option it may exercise.  In no event shall the Option Holder be entitled to
exercise any amount of this Option in excess of that amount upon exercise of
which the sum of (1) the number of Shares beneficially owned by the Option
Holder and or its affiliates, and (2) the number of Shares issuable upon the
exercise of this Option then owned by the Option Holder, would result in
beneficial ownership by the Holder of more than 2.99% of the number of Shares in
issue on the Exercise Date, or such larger percentage of Shares if such larger
percentage would not require the Holder to make a notice filing or a rights
offering with the appropriate exchange or regulatory agency.


 
45

--------------------------------------------------------------------------------

 




        7.  Entire Agreement. The Notice of Exercise is incorporated herein by
reference. This Option and the Notice of Exercise constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof.


        8.  Notices. Any notice required to be given or delivered to the Company
under the terms of this Option shall be in writing and addressed to the [Chief
Executive Officer or President] of the Company at its principal corporate
offices. Any notice required to be given or delivered to the Option Holder shall
be in writing and addressed to the Option Holder at the address indicated below
or to such other address as such party may designate in writing from time to
time to the Company. All notices shall be deemed to have been given or delivered
upon: personal delivery; five (5) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit for next business day delivery with any return receipt express
courier (prepaid); or one (1) business day after transmission by fax or
telecopier.


        9.  Successors and Assigns. The Option Holder may assign this Option in
whole or in part at any time by giving written notice to the Company. This
Option shall be binding upon and inure to the benefit of the successors and
assigns of the Company.


     10.  Acceptance. The Option Holder has read and understands the terms and
provisions of this Option, and accepts this Option subject to all the terms and
conditions hereof. The Option Holder acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Option Holder should consult a tax adviser prior to such exercise or
disposition.


11.  Governing Law. This Option shall be governed by and interpreted in
accordance with the laws and regulations of the United States of America. The
parties hereby waive a trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other in respect of any
matter arising out or in connection with this Option. The parties agree that in
the event of any action, litigation or proceeding between the parties arising
out of or in relation to this Option, the prevailing party in a final judgment
after the appeal period has passed shall be awarded, in addition to any damages,
injunctions or other relief, such party’s costs and expenses, including but not
limited to all related costs and reasonable attorneys’, accountants’ and
experts’ fees incurred in bringing such action, litigation or proceeding and/or
enforcing any judgment or order granted therein.


 
46

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized representative as of 4th October 2013.


_______________________
 
 


By: _/s/ John Wallin
      Name: John Wallin
      Title: CEO




ACCELERA INNOVATIONS INC


Address: 20511 Abbey Dr
   Frankfort Il, 60423




 




Attention:
John Wallin
Telephone:
866 920 0758
Facsimile:
866 994 6966
Email:  
jwallin@accelerainnovations.com



 
47

--------------------------------------------------------------------------------

 


EXHIBIT A TO OPTION


NOTICE OF EXERCISE OF OPTION


ACCELERA INNOVATIONS INC
Address:


Attention:
 Telephone:
 Facsimile:
 Email:
 
 
         Attn:


         The Option Holder hereby elects to purchase the number of shares (the
“Shares”) of ______________ (the “Company”) as set forth below, pursuant to that
certain Option dated as of the date set forth below (the “Option”), the terms
and conditions of which are hereby incorporated by reference (please print):


         Option Holder: ________________________________________________________


         Address for Delivery of Shares:
____________________________________________


         ______________________________________________________________________


         Option Date and Number: _______________________________________________


         Date of Exercise_______________________________________________________


         Exercise Price per Share:
______________________________________________


         Number of Shares Purchased:
____________________________________________


         Total Exercise Price:
__________________________________________________


         Exact Name of Title to Shares:
_________________________________________


         _______________________________________________________________________


(check one)
□         The Option Holder hereby delivers to the Company the Total Exercise
Price as follows: in cash in the amount of _________, receipt of which is
acknowledged by the Company.
□         The Option Holder hereby elects to forfeit _________ Shares, in lieu
of delivering the Total Exercise Price in cash, receipt of which is acknowledged
by the Company.
 
[Option Holder]




By: __________________________________________________
 
                                                                                                           
      
  Name:                Title:
 


 
48

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


